151 Ga. App. 88 (1979)
258 S.E.2d 921
ROYLE
v.
THE STATE.
57725.
Court of Appeals of Georgia.
Argued April 11, 1979.
Decided September 4, 1979.
Vincent M. Royle, pro se.
Herbert A. Rivers, Solicitor, for appellee.
SHULMAN, Judge.
Defendant was indicted for the offenses of driving under the influence, reckless driving and speeding. Defendant appeals, pro se, the judgment of the trial court entered in accordance with a jury verdict of guilty on all counts. We affirm.
As appellant has failed to present argument or authorities in support of his contentions of error, such *89 contentions are deemed abandoned. Terrell v. State, 138 Ga. App. 74 (5) (225 SE2d 470).
We have nonetheless reviewed the judgment on the general grounds. As there was sufficient evidence to authorize the verdict of guilty (on all counts), we must affirm the judgment of the court below. Ridley v. State, 236 Ga. 147 (1) (223 SE2d 131).
Judgment affirmed. Deen, C. J., and McMurray, P. J., concur.